DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-17-2020 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35-37 and 39-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauffer (2014/0026441).
Regarding claim 35, Stauffer discloses a shoe sole for a contact sport shoe, the shoe sole comprising: 
a bottom surface having a front region and a rear region with a central longitudinal axis (member 90) extending in a direction from the rear region to the front region (Figs 4-7); 

    PNG
    media_image1.png
    329
    679
    media_image1.png
    Greyscale

a plurality of ground engaging formations arranged in the front region configured to engage with and penetrate the ground during a sporting activity, the plurality of ground engaging formations in the front region comprising a plurality of studs (member 45) projecting from the bottom surface (Figs 5-7 and 4 which is annotated above); and 
a plurality of ground engaging formations arranged in the rear region configured to engage with and penetrate the ground during a sporting activity, the plurality of ground engaging formations in the rear region all comprising elongated ribs (member 65) projecting from the bottom surface, each elongated rib having a direction of elongation non-parallel to and/or extending laterally from the longitudinal axis (Figs 5-7 and 4 which is annotated above), 

Regarding claim 36, Stauffer discloses the ribs are V shaped having two legs terminating at an apex, the V shaped ribs extending from one side of the sole to the other, and being spaced apart from one another in the direction of the longitudinal axis with each leg extending laterally with respect to the longitudinal axis (Figs 5-7 and 4 which is annotated above).  
Regarding claim 37, Stauffer discloses the ribs are arranged in spaced apart relation, one behind the other, the apex of each rib extendingDocket: 08270083US 3 forwardly with respect to the legs, towards the front region, the apexes aligned along the longitudinal axis (Fig 5, members 190 and 195 or 210 and 215).  
Regarding claim 39, Stauffer discloses the ribs are boomerang shaped or crescent shaped and are arranged in spaced apart relation one behind the other (Fig 5, member 220).  
Regarding claim 40, Stauffer discloses there is a first group of said ribs having their elongation direction in a first orientation which is lateral with respect to the longitudinal axis and a second group of said ribs having their elongation direction in a second orientation which is lateral with respect to the longitudinal axis (Figs 2-7).  
Regarding claim 41, Stauffer discloses the studs have a base and a crown or tip spaced from the base, the base having a base diameter (Fig 3, member 50) and the crown or tip having a crown diameter (Fig 3, member 55), the base diameter being greater than the crown diameter (Fig 3, members 50 and 55).  
Regarding claim 42, Stauffer discloses the studs are in the shape of a truncated cone (Figs 3-7, member 45).  
Regarding claim 43, Stauffer discloses a shoe sole according to claim 35 (Fig 1, member 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (2014/0026441) as applied to claim 35 above, and further in view of A. Neri (3,619,916).
Regarding claim 38, Stauffer teaches all of the limitations of claim 35 and further teaches the ribs are arranged in spaced apart relation one behind the other and extend from one side of the sole to the other at about right angles to the longitudinal 
Neri teaches a shoe sole having ribs are arranged in spaced apart parallel relation (Fig 2, member 20, col. 2, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Stauffer by using the parallel orientation as taught by Neri, in order to provide better traction. Thus, applicant does not provide any criticality or unexpected results why the ribs must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the arts without the benefit of appellant's specification, to make the necessary changes in the reference device. Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & inter. 1984).
Response to Arguments
Applicant’s arguments, dated 09-17-2020, with respect to the rejection of claims under 35 U.S.C §112(a) and §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 09-17-2020, with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but they are not persuasive because applicant argues that the strips in the prior art can be the same with the ribs in the invention and therefore they cannot be engage to the group. However, the examiner respectfully disagrees because there is not any different between the strips (prior art) and the ribs (invention) as they are just a structure which project from the sole. Thus, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732